Exhibit 10.1

AMENDMENT NO. 4

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 4, 2016, is entered into by and among Lifetime
Brands, Inc., as the Company (the “Company”), the financial institutions party
hereto as Lenders (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement referenced below.

WITNESSETH

WHEREAS, the Company, the Foreign Subsidiary Borrowers party thereto, the other
Loan Parties party thereto, the Lenders and the Administrative Agent are parties
to a Second Amended and Restated Credit Agreement, dated as of January 13, 2014
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”);

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto and the Administrative Agent hereby agree as follows:

Section 1. Amendments. Effective as of the date of satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended to insert the following
definitions thereto in the appropriate alphabetical order:

“Amendment No. 4 Effective Date” means August 4, 2016.

“Approved Account” means an Account subject to an Approved Account Sale.

“Approved Account Debtor” means any Account Debtor selected by the Company and
approved by the Administrative Agent in writing from time to time; provided
that, if the Administrative Agent receives evidence reasonably satisfactory to
it that no Accounts of such Account Debtor are subject to an Approved Account
Sale, then the Administrative Agent may remove such Account Debtor as an
Approved Account Debtor by notice to the Company and the Lenders.

“Approved Account Sale” has the meaning assigned to such term in
Section 6.05(j).

 

1



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, at any time, with respect to any Approved
Account Sale, the principal amount of Indebtedness which would be outstanding at
such time pursuant to such Approved Account Sale if the sale of the related
Approved Accounts thereunder were instead structured as a financing.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Collateral Deposit Account” has the meaning assigned to such term in the
Security Agreement.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is amended to restate clause (d) thereof to read as “(d) has
become the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.”

(c) Clause (a)(vi) of the definition of “EBITDA” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated to read as follows:

(vi) non-recurring charges incurred during such period, which shall not exceed,
in the aggregate for all periods occurring on and after the Effective Date
$5,000,000 (it being understood and agreed that at least $2,000,000 of such
non-recurring charges have been incurred and added back to EBITDA pursuant to
this clause (vi) for periods occurring prior to the Amendment No. 4 Effective
Date),

 

2



--------------------------------------------------------------------------------

(d) The definition of “Eligible Accounts” appearing in Section 1.01 of the
Credit Agreement is amended to (i) delete the “or” appearing at the end of
clause (aa) thereto, (ii) replace the period at the end of clause (bb) thereto
with “; or” and (iii) insert a new clause (cc) thereto to read in its entirety
as follows:

(cc) which is owing by an Approved Account Debtor.

(e) Section 2.21 of the Credit Agreement is amended to add the words “or a
Bail-In Action” immediately after the words “a Bankruptcy Event” appearing
therein.

(f) Article III of the Credit Agreement is amended to add a new Section 3.22
immediately at the end thereof as follows:

Section 3.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

(g) Section 6.01 of the Credit Agreement is amended to (i) delete the “and”
appearing at the end of clause (j) thereto, (ii) replace the period at the end
of clause (k) thereto with “; and” and (iii) insert a new clause (l) thereto to
read in its entirety as follows:

(l) Attributable Indebtedness in respect of any Approved Account Sale, to the
extent the purchase of Approved Accounts thereunder is recharacterized as the
financing of such Approved Accounts.

(h) Section 6.02 of the Credit Agreement is amended to (i) delete the “and”
appearing at the end of clause (q) thereto, (ii) replace the period at the end
of clause (r) thereto with “; and” and (iii) insert a new clause (s) thereto to
read in its entirety as follows:

(s) Liens on Approved Accounts pursuant to an Approved Account Sale (including
any Liens securing Indebtedness permitted by clause (l) of Section 6.01).

(i) The last sentence of Section 6.02 of the Credit Agreement is hereby amended
and restated to read as follows:

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts or
Trademarks, other than those permitted under clause (a) of the definition of
Permitted Encumbrance and clauses (a) and (s) above or (2) Inventory, other than
those permitted under clauses (a) and (b) of the definition of Permitted
Encumbrance and clause (a) above.

(j) Clause (A) of the proviso to Section 6.04(d) of the Credit Agreement is
hereby amended and restated to read as follows: “(A) any such loans and advances
made by a Loan Party shall (x) if requested by the Administrative Agent, be
evidenced by a promissory note and, subject to Section 10.13 hereof, pledged
pursuant to a Security Agreement and (y) if evidenced by a promissory note,
subject to Section 10.13 hereof, be pledged pursuant to a Security Agreement
and”. To the extent loans and advances made by any Loan Party in reliance on
Section 6.04(d) of the Credit Agreement were not evidenced by a promissory note
prior to the Amendment No. 4 Effective Date in accordance with clause (A) of the
proviso to Section 6.04(d) of the Credit Agreement (prior to giving effect to
this Amendment), the Administrative Agent and the Lenders party hereto hereby
waive such noncompliance.

 

3



--------------------------------------------------------------------------------

(k) Clause (i) of Section 6.04(q) of the Credit Agreement is hereby amended and
restated to read as follows:

(i) acquire and hold accounts receivable owing to any of them if (A) created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary terms or (B) repurchased in connection with any
Approved Account Sale,

(l) Section 6.05 of the Credit Agreement is amended to (i) delete the “and”
appearing at the end of clause (h) thereto, (ii) replace the “;” appearing at
the end of clause (i) thereto with “; and” and (iii) insert a new clause
(j) thereto to read in its entirety as follows:

(j) sale by the Loan Parties of Accounts owing by an Approved Account Debtor to
one or more financial institutions from time to time in accordance with the
terms of documents reasonably satisfactory to the Administrative Agent (an
“Approved Account Sale”) so long as (i) one hundred percent (100%) of the net
proceeds received by the Loan Parties from such sale shall be deposited in one
or more Collateral Deposit Accounts subject to Deposit Account Control
Agreements and (ii) if requested by the Administrative Agent, such financial
institution will enter into an intercreditor agreement with the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to payments made in respect of such Accounts;

(m) Section 6.08(b) of the Credit Agreement is amended to (i) delete the “and”
appearing at the end of clause (iii) thereto, (ii) replace the period appearing
at the end of clause (iv) thereto with “; and” and (iii) insert a new clause
(v) thereto to read in its entirety as follows:

(v) the repurchase of Accounts pursuant to the terms of any Approved Account
Sale.

(n) Clause (c) of Section 6.09 is hereby amended to replace the term
“investment” set forth therein with the phrase “investment, loan or advance”.

(o) Section 6.10 of the Credit Agreement is amended to (i) replace the “and”
appearing immediately before clause (v) thereto with a “,”, (ii) replace the
period at the end of clause (v) thereto with the word “and” and (iii) insert a
new clause (vi) to read in its entirety as follows:

(vi) clause (a) of the foregoing shall not apply to restrictions and conditions
contained in agreements entered into in connection with an Approved Account
Sale.

(p) Article IX of the Credit Agreement is amended to add a new Section 9.19
thereto immediately at the end thereof as follows:

Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

4



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that:

(a) the Administrative Agent shall have received counterparts to this Amendment,
duly executed by each of the Company, the Required Lenders and the
Administrative Agent;

(b) the Administrative Agent shall have received counterparts to the Consent and
Reaffirmation, the form of which is attached hereto as Exhibit A, duly executed
by each Loan Party (other than the Company); and

(c) the Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment.

Section 3. Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:

(a) This Amendment has been duly executed and delivered by it and constitutes
its legal, valid and binding obligations, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding at law or in equity.

(b) After giving effect to this Amendment, the representations and warranties
made by it in the Loan Documents are true and correct as of the date hereof.

(c) Before and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

Section 4. Effect on Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Section 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 7. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or PDF copy of any signature hereto shall have the same
effect as the original thereof.

[The remainder of this page is intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

LIFETIME BRANDS, INC., as the Company By   /s/ Laurence Winoker   Name:  
Laurence Winoker   Title:  

Senior Vice President-Finance, Chief

Financial Officer and Treasurer

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, a
Co-Collateral Agent, Issuing Bank, Swingline Lender and a Lender By:   /s/
Robert A. Kaulius   Name: Robert A. Kaulius   Title: Authorized Officer

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent, a Co-Collateral Agent and a Lender

By:   /s/ William Conlan   Name: William Conlan   Title: Senior Vice President

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP.,

as a Lender

By:   /s/ Donna Lubin   Name: Donna Lubin   Title: Director

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Robert J. Milas   Name: Robert J. Milas   Title: Senior Vice President

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender

By:   /s/ Pasqualina Coppola   Name: Pasqualina Coppola   Title: Senior Vice
President

Signature Page to Amendment No. 4 to

Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

[Attached]



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of that certain
Amendment No. 4 to Second Amended and Restated Credit Agreement, dated as of
August 4 2016 (the “Amendment”), by and among Lifetime Brands, Inc., as the
Company (the “Company”), the financial institutions party thereto as Lenders
(collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as the
Administrative Agent (the “Administrative Agent”), which amends that certain
Second Amended and Restated Credit Agreement, dated as of January 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Company, the Foreign Subsidiary Borrowers
party thereto, the other Loan Parties party thereto, the Lenders and the
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and acknowledges and agrees
that each Loan Document executed by it remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the Loan Documents shall be a reference to the Credit
Agreement as so modified by the Amendment.

Dated: August 4, 2016

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year first above written.

 

PFALTZGRAFF FACTORY STORES, INC. By   /s/ Laurence Winoker   Name:   Laurence
Winoker   Title:   Senior Vice President-Finance and Treasurer TMC ACQUISITION
INC. By   /s/ Laurence Winoker   Name:   Laurence Winoker   Title:   Chief
Financial Officer and Treasurer LIFETIME DELAWARE HOLDINGS, LLC By   /s/
Laurence Winoker   Name:   Laurence Winoker   Title:   Senior Vice
President-Finance and Treasurer CREATIVE TOPS LIMITED By   /s/ Ronald Shiftan  
Name:   Ronald Shiftan   Title:   Director LIFETIME BRANDS UK LIMITED By   /s/
Ronald Shiftan   Name:   Ronald Shiftan   Title:   Director CREATIVE TOPS
HOLDINGS LIMITED By   /s/ Ronald Shiftan   Name:   Ronald Shiftan   Title:  
Director

Signature Page to Consent and Reaffirmation for

Amendment No. 4 to Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

THOMAS PLANT (BIRMINGHAM) LIMITED By   /s/ Ronald Shiftan   Name: Ronald Shiftan
  Title: Director

Signature Page to Consent and Reaffirmation for

Amendment No. 4 to Second Amended and Restated Credit Agreement

Lifetime Brands, Inc.